                                                                    I u~     r   ':DN~-t
                                                                    ! DOCUMENT
                                                                    i
                                                                    1/ ZLECTRONICALL Y FILED
                                                                             ~ #'·•
                                                                    i'! r•,'\r
                                                                         ~          /  /
UNITED STATES DISTRICT COURT                                        ,;                             -
SOUTHERN DISTRICT OF NEW YORK                                       ~; =,'.. n~ Z:-1LED: I (3, I ;Li)
                                                                    ,.. __
                                                                    ii                     ~   J
MARY LECLAIR,
                 Plaintiff,
                                                         19-CV-9790 (L TS) (BCM)
          -against-
                                                         ORDER
THE LONG ISLAND RAILROAD
COMPANY,
                 Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed the parties' joint pre-conference statement dated
January 29, 2020 (Dkt. No. 12), which indicates that "[t]he parties consent to have all
proceedings, including trial," before the undersigned Magistrate Judge. If the parties wish to so
consent, they may complete the form available at https: //www.uscourts.gov/forms/civil-
forms/notice-consent-and-reference-civil-action-magistrate-judge, and return that form, signed
by all parties, to the Clerk of Court. 1

Dated: New York, New York
       January 31, 2020                        SO ORDERED.




                                               BARBARA MOSES
                                               United States Magistrate Judge




1   The form should not be filed on the docket or returned to any judge.
